PER CURIAM.
The appellant, James Lee Anthony, challenges the trial court’s denial of his motion for postconviction relief. The trial court properly denied the appellant’s motion on *150all of the grounds that he ruled upon, and we, accordingly, affirm.
The court declined to rule on appellant’s contention that his sentence was illegal. Although this contention was raised in the appellant's motion, he had raised the identical argument in a separate motion to correct an illégal sentence. The motion, filed pursuant to Florida Rule of Criminal Procedure 3.800(a), was pending before the trial court at the time the motion which is the subject of this appeal was ruled upon. The appellant will have an opportunity to appeal any adverse ruling entered in that matter once it is concluded.
Affirmed.
SCHOONOVER, C.J., and DANAHY and FRANK, JJ., concur.